DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, Figure 1 (expandable balloon)
Species B, Figure 2 (inner shaft, outer shaft, expandable balloon, heating element, fluid extraction, hot fluid delivery, cold fluid delivery)
Species C, Figures 4A-B (inner shaft, outer shaft, expandable balloon, bidirectional hot fluid delivery)
Species D, Figures 6A-D (inner shaft, outer shaft, deployment shaft, grip, expandable balloon, hot fluid delivery, fluid extraction, expandable cage)
Species E, Figure 8 and 8A (inner shaft, outer shaft, expandable balloon, flutes)
Species F, Figure 9 and 9A (inner shaft, outer shaft, expandable balloon, rib, hot fluid delivery, fluid extraction)
Species G, Figures 10A-B (translatable inner shaft, outer shaft, expandable balloon, hot fluid delivery, fluid extraction)
Species H, Figures 11A-B (inner shaft, outer shaft, expandable balloon, valve, bidirectional hot fluid delivery)
Species I, Figures 12A-C (inner shaft, outer shaft, expandable balloon, inner chamber, outer chamber, hot fluid delivery, fluid extraction, air delivery)
Species J, Figure 13 (inner shaft, outer shaft, expandable balloon, heating coil, two conduits, hot fluid delivery, fluid extraction)
Species K, Figure 14 (inner shaft, outer shaft, expandable balloon, multiple fluid directing nozzles, hot fluid delivery, fluid extraction)
Species L, Figure 15 (inner shaft, outer shaft, expandable balloon, fins, hot fluid delivery, fluid extraction)
Species M, Figure 16 (inner shaft, outer shaft, expandable balloon, balloon surface modification, hot fluid delivery, fluid extraction)
Species N, Figure 17 (inner shaft, outer shaft, expandable balloon, permeable balloon, hot fluid delivery, fluid extraction)
The species are independent or distinct because mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        

/K.A.V/             Examiner, Art Unit 3794